Weiss, P. J.
Appeal from a judgment of the County Court of Tioga County (Siedlecki, J.), rendered March 13, 1992, convicting defendant upon Ms plea of guilty of the crime of criminal possession of a weapon in the third degree.
Defendant was charged in a four-count indictment with *850criminal possession of more than a pound of marihuana and illegal possession of four pistols and 13 blasting caps. Pursuant to a negotiated plea bargain he pleaded guilty to one count in satisfaction of the indictment and was fined and received a sentence of probation. Defendant has appealed.
Defendant contends that the search warrant was invalid and that the evidence seized thereunder should have been suppressed. However, because defendant pleaded guilty prior to a suppression hearing, he has waived his right to appellate review of that issue (see, People v Carty, 173 AD2d 900, 901, lv denied 78 NY2d 1074). Defendant’s guilty plea not only constituted an actual waiver of his right to challenge the refusal to suppress any evidence seized through the challenged search warrant, but also operates as a forfeiture of the right to review his arguments made before the plea (see, People v Taylor, 65 NY2d 1, 5). We have examined the remainder of defendant’s contentions and conclude that they are without merit.
Yesawich Jr., Levine, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed.